DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7, 9-10, and 12-20 are currently pending.

Response to Amendment
Amendments submitted 08-09-2022 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


CLAIM 1 IS REJECTED under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

101 Analysis – Step 1
Claim 1 is directed to a method (i.e., a process). Therefore, claim 1 is within at least one of the four statutory categories.

101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.

Independent claim 1 includes limitations that recite an abstract idea (emphasized below in bold text) and will be used as a representative claim for the remainder of the 101 rejection.

Claim 1 Recites:
A method comprising:
identifying a pedestrian approaching a known pedestrian crossing location;
notifying, by a pedestrian management system, an approaching vehicle that the pedestrian wants to cross a road in front of the approaching vehicle, wherein the approaching vehicle determines whether the pedestrian has time to cross the road based at least in part on a pedestrian profile of the pedestrian, a pedestrian history of the pedestrian, environmental conditions, and a number of pedestrians; and
communicating, by the pedestrian management system, a notification to a device carried or worn by the pedestrian, wherein the notification indicates whether the pedestrian should cross the road.

The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. “Identifying (observation)” in the context of this claim encompasses a person (driver) observing their environment and forming a simple judgement. For example, a driver approaching a partially controlled intersection (e.g., vehicles and pedestrians traveling east-west have no traffic sign or traffic light (no waiting); but, vehicles and pedestrians traveling north-south have a traffic sign/light/control and must wait for a break in traffic to cross or turn (they wait for a gap or are dependent upon a driver stopping for them and allowing them to cross/turn, typically holding up vehicles behind them)) where pedestrians are observed waiting for the opportunity to cross. Further, “determines[ing]” in the context of this claim encompasses a person (driver) observing their environment and forming a simple judgement. For example, a driver observes a pedestrian crossing a crosswalk/intersection or is observed by a driver as someone that desires to cross, and, in the case where a pedestrian has already begun crossing, a driver slows or stops to allow the pedestrian to safely cross, or, a driver stops to allow the pedestrian that desires to cross to do so because the pedestrian would not have time to do so otherwise. Accordingly, the claim recites at least one abstract idea (observation and determination) that is performed by in the human mind (drivers) daily .

101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements using a computer (sensors, servers, processors, other hardware/firmware/software) to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

A method comprising:
identifying a pedestrian approaching a known pedestrian crossing location;
notifying, by a pedestrian management system, an approaching vehicle that the pedestrian wants to cross a road in front of the approaching vehicle, wherein the approaching vehicle determines whether the pedestrian has time to cross the road based at least in part on a pedestrian profile of the pedestrian, a pedestrian history of the pedestrian, environmental conditions, and a number of pedestrians; and
communicating, by the pedestrian management system, a notification to a device carried or worn by the pedestrian, wherein the notification indicates whether the pedestrian should cross the road.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.

Regarding the additional limitations of “notifying…” and “communicating…” the examiner submits that these limitations are insignificant extra-solution activities that use transmissions of information to perform the process. In particular, the transmission steps through networked equipment or from external sources are recited at a high level of generality (i.e. as a general means of gathering/sharing an evaluating/observing step), and amounts to a data transmission/communication, which is a form of insignificant extra-solution activity. The pedestrian history, environmental, and number of pedestrian’s step is an expansion of how to apply (instructions) the mental process (abstract idea), and amounts to instructions for one approach to applying a mental limitation of the human mind. Lastly, the “pedestrian management system” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle environment. The pedestrian management system is recited at a high level of generality and automates the evaluating step. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.
Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (a mental process that is within the limitation of the human mind/abstract idea) (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

101 Analysis – Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a pedestrian management system to perform the mental process within the limitation of the human mind/abstract idea amounts to nothing more than applying the exception using a generic network of electronics. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “notifying” and “communicating” the examiner submits that these limitations are insignificant extra-solution activities. Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is wellunderstood, routine, conventional activity in the field. The additional limitations stated above are well-understood, routine, and conventional activities because the background does not recite that the pedestrian management system contains anything other than conventional electronics, and the specification does not provide any indication that the pedestrian management system is anything other than a conventional computer within a vehicle/network/portable electronic. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. The additional limitation of “communicating” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying (sharing) of data is a well understood, routine, and conventional function. Hence, the claim is not patent eligible.
Dependent claim(s) 1-7, 9-10, and 12 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects (expansion of applying a mental process that is within the limitation of the human mind/abstract idea) of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application.
Therefore, claim(s) 1 (13 and 18 parallel in scope and spirit) is/are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 7, 13, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1).

REGARDING CLAIM 1, Gordan discloses, identifying a pedestrian approaching a known pedestrian crossing location (Gordan: After initiator block 602, an SDV on-board computer (e.g., SDV on-board computer 401 in FIG. 4) on the SDV (e.g., SDV 202 shown in FIG. 2) receives an SDV recognition signal from a signal transceiver (e.g., transceiver 323 shown in FIG. 3) worn by a pedestrian (e.g., pedestrian 206 shown in FIG. 2), as described in block 604. The SDV recognition signal indicates that the pedestrian observes a presence of the SDV moving on a roadway towards the pedestrian. This SDV recognition signal may be generated in various manners according to different embodiments of the present invention (Col. 9, Ln. 54-64)); notifying, by a pedestrian management system, an approaching vehicle that the pedestrian wants to cross a road in front of the approaching vehicle (Gordan: ... on-board computer then receives a pedestrian movement signal … coupled to the pedestrian computer 301 in FIG. 3 receives the pedestrian acknowledgement message (indicating that the SDV 202 is aware of the presence of the pedestrian 206), then the pedestrian computer 301 starts taking signal readings from the sensors 353 that describe the movement of the pedestrian 206 as he/she moves towards a position on the roadway (204), such as position 208 in the roadway intersection shown in FIG. 2 (Col. 10, Ln. 41-60).), wherein the approaching vehicle determines whether the pedestrian has time to cross the road (Gordan: ... the SDV on-board computer, based on the SDV movement signal and the pedestrian movement signal, then directs an SDV control processor (e.g., SDV on-board computer 401 shown in FIG. 4) on the SDV to modify the movement of the SDV in order to provide the pedestrian with enough time and space (cushion) to avoid being struck by the SDV … the pedestrian 206 is now informed that he/she will have enough time and room to safely cross the roadway. More specifically, a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28)) based at least in part on a pedestrian profile of the pedestrian, a pedestrian history of the pedestrian (Gordan: … assume that pedestrians who have a similar trait (e.g., gait, direction of movement, etc.) (Col. 11, Ln. 43-45); … As described above, the pedestrian shares more than a predetermined quantity of traits with members of the cohort of pedestrians. One or more processors then retrieve historical data (e.g., stored within computer 101 shown in FIG. 1) that describes movement by members of the cohort of pedestrians ... (Col. 11, Ln. 63-67); ... historical data describing movement by the members of the cohort of pedestrians (Col. 20, Ln. 37-39/CLAIM 1)), environmental conditions (Gordan: However, if a first sensor (from roadway sensors 253) detects ice on the roadway 204 and the second sensor (from roadway sensors 253) detects darkness, then the SDV 202 may be shifted to “caution” mode, due to historical data that shows that many more accidents are caused by “black ice” (ice that is not visible to the eye of the driver in dark conditions) (Col. 7, Ln. 39-45); (Col. 5, Ln. 57-67); (Col. 6, Ln. 62 - Col. 7, Ln. 8); (Col. 12, Ln. 14-34), and a number of pedestrians (Gordan: the pedestrian shares more than a predetermined quantity of traits with members of the cohort of pedestrians. One or more processors then retrieve historical data (e.g., stored within computer 101 shown in FIG. 1) that describes movement by members of the cohort of pedestrians when approaching the position on the roadway that is being approached by the SDV. The processor(s) then predict when the pedestrian will reach the position on the roadway that is being approached by the SDV based on the historical data describing movement by members of the cohort of pedestrians when approaching the position on the roadway (Col. 11, Ln. 55 - Col. 12, Ln. 13)); and communicating, by the pedestrian management system, a notification to a device carried or worn by the pedestrian, wherein the notification indicates whether the pedestrian should cross the road (Gordan: a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28); pedestrian computer 301 may be integrated into a wheelchair, a cane, hearing aid interfaces, audio players…(Col. 8, Ln. 27-28).
In this case, a "cohort of pedestrians" is interpreted as a "number of pedestrians".
Gordon does not explicitly recite the terminology "a pedestrian management system". However, Gordon does disclose an "SDV on-board computer", "roadway monitoring computer", "the coordinating server", and a "a set of pedestrian sensors", which is interpreted as "a pedestrian management system". Additionally, Thought Gordon does not explicitly recite the terminology "by a pedestrian management system", Gordon does disclose the functional limitations of the claim while not explicitly reciting the terminology "by a pedestrian management system". It would have been obvious to link networked electronics for the benefit of facilitating safe roadway use for the most vulnerable users.

REGARDING CLAIM 2, Gordan remains as applied above to claim 1, and further, Gordan also discloses, identifying a pedestrian approaching a known pedestrian crossing location includes receiving notification from a device carried or worn by the pedestrian (Gordan: see at least [Claim 1]).

REGARDING CLAIM 3, Gordan remains as applied above to claim 1, and further, Gordan also discloses, the device carried or worn by the pedestrian includes one of a mobile device, a wearable device, and a computing device (Gordan: (42) Pedestrian computer 301 may be any type of mobile computing device, such as a smart phone, a tablet computer, a wearable computer, intelligent headgear, etc. Similarly, pedestrian computer 301 may be integrated into a wheelchair, a cane, hearing aid interfaces, audio players, bicycles, and/or any other device that is being used by the pedestrian 206 (Col. 8, Ln. 24-30)).

REGARDING CLAIM 7, Gordan remains as applied above to claim 1, and further, Gordan also discloses, receiving by the pedestrian management system, from the approaching vehicle, information regarding whether the pedestrian has sufficient time to cross the road in front of the approaching vehicle (Gordan: As described in block 612, the SDV on-board computer, based on the SDV movement signal and the pedestrian movement signal, then directs an SDV control processor … For example, the pedestrian 206 is now informed that he/she will have enough time and room to safely cross the roadway. More specifically, a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28)).

REGARDING CLAIM 10, Gordan remains as applied above to claim 1, and further, Gordan also discloses, determining whether the pedestrian has sufficient time to cross the road includes determining (a) a distance between the pedestrian and the approaching vehicle, and (b) a current speed of the approaching vehicle (Gordan: see at least (Col. 10, Ln. 12-21); (Col. 10, Ln. 52 - Col. 11, Ln. 14)).

REGARDING CLAIM 13, Gordan discloses, receiving, by a vehicle management system in a vehicle driving on a road, information associated with a pedestrian proximate a known pedestrian crossing location (Gordan: ... on-board computer then receives a pedestrian movement signal from a set of pedestrian sensors (e.g., sensors 353 shown in FIG. 3) that monitor movement of the pedestrian. These pedestrian sensors may be accelerometers, GPS-enabled devices, etc. The pedestrian movement signal describes a current speed and direction of movement of the pedestrian as the pedestrian initiates movement towards a position on the roadway that is being approached by the SDV, and the pedestrian movement signal is generated in response to the pedestrian signal receiver receiving the pedestrian acknowledgement message. That is, once the transceiver 323 coupled to the pedestrian computer 301 in FIG. 3 receives the pedestrian acknowledgement message (indicating that the SDV 202 is aware of the presence of the pedestrian 206), then the pedestrian computer 301 starts taking signal readings from the sensors 353 that describe the movement of the pedestrian 206 as he/she moves towards a position on the roadway (204), such as position 208 in the roadway intersection shown in FIG. 2 (Col. 10, Ln. 41-60).), wherein the information includes a geographic location of the pedestrian and an estimated time for the pedestrian to cross the road at the known pedestrian crossing location (Gordan: ... on-board computer then receives a pedestrian movement signal from a set of pedestrian sensors (e.g., sensors 353 shown in FIG. 3) that monitor movement of the pedestrian. These pedestrian sensors may be accelerometers, GPS-enabled devices, etc. The pedestrian movement signal describes a current speed and direction of movement of the pedestrian as the pedestrian initiates movement towards a position on the roadway that is being approached by the SDV, and the pedestrian movement signal is generated in response to the pedestrian signal receiver receiving the pedestrian acknowledgement message. That is, once the transceiver 323 coupled to the pedestrian computer 301 in FIG. 3 receives the pedestrian acknowledgement message (indicating that the SDV 202 is aware of the presence of the pedestrian 206), then the pedestrian computer 301 starts taking signal readings from the sensors 353 that describe the movement of the pedestrian 206 as he/she moves towards a position on the roadway (204), such as position 208 in the roadway intersection shown in FIG. 2 (Col. 10, Ln. 41-60); ... the SDV on-board computer, based on the SDV movement signal and the pedestrian movement signal, then directs an SDV control processor (e.g., SDV on-board computer 401 shown in FIG. 4) on the SDV to modify the movement of the SDV in order to provide the pedestrian with enough time and space (cushion) to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV ... the SDV on-board computer 401 calculates how much the velocity should be adjusted (increased or decreased) and/or how much the SDV 202 should be turned (e.g., left or right) in order to give the pedestrian 206 enough time and room to safely pass the position 208 (e.g., cross the intersection) shown in FIG. 2. (63) As described in block 614, the SDV on-board computer 401 and/or the roadway monitoring computer 201 and/or the coordinating server 501 described above then transmits, to the pedestrian signal receiver, a directive message notifying the pedestrian that the SDV will provide the pedestrian with the time and space required to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. For example, the pedestrian 206 is now informed that he/she will have enough time and room to safely cross the roadway. More specifically, a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28)); a geographic location of the vehicle (Gordan: ... pedestrian movement signal describes a current speed and direction of movement of the pedestrian as the pedestrian initiates movement towards a position on the roadway that is being approached by the SDV. The pedestrian movement signal is generated in response to the pedestrian signal receiver receiving the pedestrian acknowledgement message. The SDV on-board computer receives an SDV movement signal from a set of SDV sensors on the SDV that track movement of the SDV. The SDV movement signal describes a current speed and direction of movement of the SDV. The SDV on-board computer, based on the SDV movement signal and the pedestrian movement signal, directs an SDV control processor on the SDV to modify the movement of the SDV in order to provide the pedestrian with time and space required to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. A transmitter transmits, to the pedestrian signal receiver, a directive message notifying the pedestrian that the SDV will provide the pedestrian with the time and space required to avoid being struck by the SDV. The on-board computer on the SDV adjusts the current speed and direction of movement of the SDV in order to avoid striking the pedestrian at the position on the roadway that is being approached by the SDV (Col. 1, Ln. 37-62); The SDV on-board computer receives an SDV movement signal from a set of SDV sensors on the SDV that track movement of the SDV. The SDV movement signal describes a current speed and direction of movement of the SDV (Col. 1, Ln. 44-49), a speed of the vehicle (Gordan: The SDV on-board computer receives an SDV movement signal from a set of SDV sensors on the SDV that track movement of the SDV. The SDV movement signal describes a current speed and direction of movement of the SDV (Col. 1, Ln. 44-49), a pedestrian profile of the pedestrian, a pedestrian history of the pedestrian (Gordon: … assume that pedestrians who have a similar trait (e.g., gait, direction of movement, etc.) (Col. 11, Ln. 43-45); … As described above, the pedestrian shares more than a predetermined quantity of traits with members of the cohort of pedestrians. One or more processors then retrieve historical data (e.g., stored within computer 101 shown in FIG. 1) that describes movement by members of the cohort of pedestrians ... (Col. 11, Ln. 63-67); ... historical data describing movement by the members of the cohort of pedestrians (Col. 20, Ln. 37-39/CLAIM 1), environmental conditions (Gordon: However, if a first sensor (from roadway sensors 253) detects ice on the roadway 204 and the second sensor (from roadway sensors 253) detects darkness, then the SDV 202 may be shifted to “caution” mode, due to historical data that shows that many more accidents are caused by “black ice” (ice that is not visible to the eye of the driver in dark conditions) (Col. 7, Ln. 39-45); (Col. 5, Ln. 57-67); (Col. 6, Ln. 62 - Col. 7, Ln. 8); (Col. 12, Ln. 14-34), and a number of pedestrians (Gordon: the pedestrian shares more than a predetermined quantity of traits with members of the cohort of pedestrians. One or more processors then retrieve historical data (e.g., stored within computer 101 shown in FIG. 1) that describes movement by members of the cohort of pedestrians when approaching the position on the roadway that is being approached by the SDV. The processor(s) then predict when the pedestrian will reach the position on the roadway that is being approached by the SDV based on the historical data describing movement by members of the cohort of pedestrians when approaching the position on the roadway (Col. 11, Ln. 55 - Col. 12, Ln. 13)); and communicating, by the vehicle management system, a notification to a device carried or worn by the pedestrian, wherein the notification indicates whether the pedestrian should cross the road ahead of the vehicle (Gordon: a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28); pedestrian computer 301 may be integrated into a wheelchair, a cane, hearing aid interfaces, audio players…(Col. 8, Ln. 27-28).
In this case, a "cohort of pedestrians" is interpreted as a "number of pedestrians".
Gordon does not explicitly recite the terminology "a vehicle management system". However, Gordon does disclose an "SDV on-board computer", "roadway monitoring computer", "the coordinating server", and a "a set of pedestrian sensors", which is interpreted as "a vehicle management system". Additionally, Thought Gordon does not explicitly recite the terminology "by a vehicle management system", Gordon does disclose the functional limitations (solution) of the claim while not explicitly reciting the terminology. It would have been obvious to link networked electronics for the benefit of facilitating safe roadway use for the most vulnerable users.

REGARDING CLAIM 16, Gordon remains as applied above to claim 13, and further, Gordon also discloses, limitations and motivations addressed, see claim 10 (supra).

REGARDING CLAIM 18, limitations and motivations addressed, see claim 1 (supra).

REGARDING CLAIM 20, Gordon remains as applied above to claim 18, and further, Gordon also discloses, a pedestrian profile manager configured to manage the storage and retrieval of profile information associated with a plurality of pedestrians (Gordon: (Col. 11, Ln. 55-63)).

Claim(s) 4-5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1) as applied to claims 1, 2, and 18 above, and further in view of Xu (US 20170301232 A1).

REGARDING CLAIM 4, Gordon remains as applied above to claim 2, and further, Gordon discloses a mobiles device worn by a pedestrian. Gordon does not explicitly disclose, the device carried or worn by the pedestrian executes an application that detects known pedestrian crossing locations.
However, in the same field of endeavor, Xu discloses, see [0065-0067], for the benefit of accessing map data records identifying intersection locations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to access map data records identifying intersection locations.

REGARDING CLAIM 5, Gordon remains as applied above to claim 2, and further Gordon discloses a mobiles device worn by a pedestrian. Gordon does not explicitly disclose, the pedestrian management system communicating data associated with known pedestrian crossing locations to the device carried or worn by the pedestrian from a database of known pedestrian crossing locations.
However, in the same field of endeavor, Xu discloses, see [FIG. 8]; [0037-0039]; [0063-0065], for the benefit of identifying what turn restrictions exist at each of the nodes which correspond to intersections at the ends of the road portion represented by the road segment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to identify what turn restrictions exist at each of the nodes which correspond to intersections at the ends of the road portion represented by the road segment.

REGARDING CLAIM 12, Gordon remains as applied above to claim 1, and further, Gordon does not explicitly disclose, accessing a plurality of known pedestrian crossing locations from a database prior to identifying a pedestrian approaching a known pedestrian crossing location.
However, in the same field of endeavor, Xu discloses, [0022] ...to provide safety warnings and alerts at crosswalks. The MAP message may also be used to improve pedestrian safety, such as while crossing an intersection…; and [0065], for the benefit of improving pedestrian safety while crossing an intersection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to improve pedestrian safety while crossing an intersection.

REGARDING CLAIM 19, Gordon remains as applied above to claim 18, and further, Gordon does not explicitly disclose, a pedestrian crossing data manager configured to manage known pedestrian crossing locations.
However, in the same field of endeavor, Xu discloses, see [0037-0039]; [0065], for the benefit of including data identifying turn restriction at a node corresponding to an intersection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to improve pedestrian safety while crossing an intersection and identifying turn restriction at a node corresponding to an intersection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1) as applied to claim 1 above, and further in view of Kitayama (US 20190213887 A1).

REGARDING CLAIM 6, Gordon remains as applied above to claim 1, and further, Gordon does not explicitly disclose, detecting, by the pedestrian management system, the pedestrian stopping proximate the known pedestrian crossing location prior to notifying the approaching vehicle that the pedestrian wants to cross the road.
However, in the same field of endeavor, Kitayama discloses, [0037] The pedestrian detection apparatus 100 analyzes the captured image received from the onboard camera 2 and detects a pedestrian that appears in the captured image. Furthermore, the pedestrian detection apparatus 100 determines whether or not the detected pedestrian is a pedestrian who is attempting to cross a roadway, at a stage before the pedestrian starts crossing. A method for determining whether or not the pedestrian is attempting to cross at a stage before the pedestrian starts crossing will be described in detail hereafter. A pedestrian who is attempting to cross a roadway but has not yet started crossing will be referred to, hereafter, as a “pre-crossing pedestrian.”; [0049]...Therefore, if a target pedestrian who has performed these two actions within a predetermined amount of time is detected as the pre-crossing pedestrian, a pedestrian who is attempting to cross the roadway can be accurately detected at a stage before the pedestrian starts crossing. The pre-crossing pedestrian detecting unit 108 outputs the result of the detection of the pre-crossing pedestrian performed in such a manner using the monitor 3 or the speaker 4; also see ¶'s[0009-0011], for the benefit identifying a pedestrian that wants to cross an intersection of a crowd of pedestrians to provide a safe crossing for pedestrians at a known crossing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include pre-crossing data taught by Kitayama. One of ordinary skill in the art would have been motivated to make this modification in order to identify a pedestrian that wants to cross an intersection of a crowd of pedestrians to provide a safe crossing for pedestrians at a known crossing.

Claim(s) 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1) as applied to claims 1 and 13 above, and further in view of Cheatham, III (US 20150109148 A1) and Wall (US 20120223843 A1).

REGARDING CLAIM 9, Gordon remains as applied above to claim 1, and further, Gordon does not explicitly disclose, communicating the notification to the device includes a haptic notification, and wherein a rate of the haptic notification is proportional to a remaining time for the pedestrian to cross the road.
However, in the same field of endeavor, Cheatham discloses, “[0010] ... a method of warning a pedestrian of a vehicle includes receiving a radar signal from the vehicle at a radar detector configured to be worn or carried by the pedestrian, and alerting the pedestrian with an alarm. Alerting the pedestrian may include alerting the pedestrian with a sound (e.g., a prerecorded or synthesized voice), visually, or haptically. Alerting the pedestrian may include issuing a command to the pedestrian (e.g., freeze, slow down, speed up, move in a particular direction, brake), or giving the pedestrian information about the vehicle (e.g., direction, proximity, range, time-to-impact, color, make, or model). ...(for further detail, see the remaining portion of at least [0010]; additionally, [0008-0011] replete with references of time-to-impact and giving a pedestrian vector (direction and magnitude) instructions)”, for the benefit of creating a redundant alerting system that is applicable in differing environments.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Gordon to include haptic notifications taught by Cheatham. One of ordinary skill in the art would have been motivated to make this modification in order to create a redundant alerting system that is applicable in different environments.
Gordon in view of Cheatham do not explicitly disclose, a rate of the haptic notification is proportional to a remaining time for the pedestrian to cross the road.
However, in the same field of endeavor, Wall discloses, “[0038] In some examples, vibro-tactile indications can be provided to inform a user of errors in or relative accuracy of navigation. Different vibrational patterns (such as a sequence of short vibrations, long vibrations, or a pattern thereof, or different vibrational frequencies) can be used to indicate deviation from a target path as well as provide information concerning a recommended correction. For example, a steady low amplitude vibration could indicate satisfactory progress, a sequence of short vibrations indicate that a rightward re-orientation is needed, and a steady sequence of long vibrations could indicate that a leftward adjustment is needed. As another example, vibro-tactile feedback could be provided only during a walking (transit) phase, such as vibrations of differing rates or distinctive patters such as a dash-dash pattern for angle left and dot-dash-dot for angle right, along with auditory (spoken) directions urging "too far right" or "too far left." [0039] Different vibrational frequencies or amplitudes could be used to indicate that a pedestrian...”, for the benefit of regulating the flow of motorized vehicles, non-motorized vehicles and pedestrians on roads, streets, highways, bridges, and other surface transportation media.
Wall does not explicitly recite the terminology  remaining time for the pedestrian to cross the road. However, Wall discloses use of varying patterns and amplitudes for communicating potential safety concerns. When informed by Wall, one of ordinary skill in the art can apply this teaching to a time related (design choice) dependency.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Gordon to include varying patterns and amplitudes for communication taught by Wall. One of ordinary skill in the art would have been motivated to make this modification in order to regulate the flow of motorized vehicles, non-motorized vehicles and pedestrians on roads, streets, highways, bridges, and other surface transportation media.

REGARDING CLAIM 15, limitations and motivations addressed, see claim 9 (supra).

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1) as applied to claim 13 above, and further in view of Duncan (US 20150109149 A1).

REGARDING CLAIM 14, Gordon remains as applied above to claim 13, and further, Gordon does not explicitly disclose, the pedestrian profile includes the pedestrian's name and the pedestrian's age, and the pedestrian history includes how quickly the pedestrian has crossed other roads.
However, in the same field of endeavor, Duncan discloses, “[0016] "Pedestrian," as that term is used herein, includes a person that is not currently in a vehicle, or is using a "pedestrian vehicle" typically permitted on a sidewalk, such as a bicycle, wagon, skateboard, scooter, wheelchair (including motorized wheelchairs), or personal transport such as a SEGWAY.TM.. Pedestrians may include adults or children. "Demographics" of a pedestrian may include age, sex, physical capabilities (or capabilities of a pedestrian vehicle in use), or other relevant information about the pedestrian. "Identifying information" of a pedestrian may include information such as name, address, guardian, next-of-kin, or the like”, for the benefit of tracking pedestrian demographics and updating profile.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Gordon to include demographic information taught by Duncan. One of ordinary skill in the art would have been motivated to make this modification in order to track pedestrian demographics and profile updating.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1) as applied to claim 13 above, and further in view of Ding (CN 102496289 B).

REGARDING CLAIM 17, Gordon remains as applied above to claim 13, and further, Gordon also discloses, communications between the pedestrian management system and a plurality of devices carried by or worn by each pedestrian of the number of pedestrians (see claim 1 (supra) (devices and cohorts)).
Gordon does not explicitly disclose; the number of pedestrians comprises the number of pedestrians that want to cross the road ahead of the vehicle.
However, in the same field of endeavor, Ding discloses, “[Claims 1] Road section pedestrian street-crossing sensing control method based on number of pedestrians to cross street…; [ABS] The invention discloses a road section pedestrian street-crossing sensing control method based on the number of pedestrians to cross a street...”, for the benefit of high detection identification accuracy rate and high control reliability.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by Gordon to include real-time pedestrian tracking taught by Ding. One of ordinary skill in the art would have been motivated to make this modification in order to highly detect identification accurately and high control reliability.

Response to Arguments
Applicant’s arguments filed 08-09-2022 with respect to the rejection of claims 1-20 under 35 USC §112(b) have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC §112(b) has been withdrawn. 

Applicant's arguments filed 08-09-2022 regarding the rejection of claim 1 under 35 USC §101 have been fully considered but they are not persuasive.
The Applicant has contended that “communicating, by the pedestrian management system, a notification to a device carried or worn by the pedestrian, wherein the notification indicates whether the pedestrian should cross the road.” meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible. As such, at least amended independent claim 1 (and the remaining independent claims) is directed to patent-eligible subject matter. The examiner respectfully disagrees.
As cited above, notifications and communications are insignificant extra-solution (in this case post-solution specifically) activities, are recited at a high level of generality, and amounts to a data transmission/communication. Which is conventional and routine, and does not integrate the abstract idea into a practical application or elevate the claim to significantly more than the recited abstract idea. For these reasons as well as reasons cited in §’s 0006-0008 the examiner respectfully maintains the rejection of claim 1 (13 and 18 parallel in scope and spirit) under 35 USC §101.

Applicant's arguments filed 08-09-2022 regarding the rejection of independent claims 1, 13, and 18 under 35 USC §103 have been fully considered but they are not persuasive.
The applicant has contended that:
“Gordon is entirely silent as to the determination of whether the pedestrian has time to cross the road (Gordon (US 9483948 B1): the SDV to modify the movement of the SDV in order to provide the pedestrian with enough time and space) based at least in part on a combination of a pedestrian profile of the pedestrian (Gordon (US 9483948 B1): assume that pedestrians who have a similar trait (e.g., gait, direction of movement, etc.) (Col. 11, Ln. 43-45) (this is a profiling step, please see above for more)), a pedestrian history of the pedestrian (Gordon (US 9483948 B1): the pedestrian shares more than a predetermined quantity of traits with members of the cohort of pedestrians. One or more processors then retrieve historical data (e.g., stored within computer 101 shown in FIG. 1) that describes movement by members of the cohort of pedestrians ... (Col. 11, Ln. 63-67);... historical data describing movement by the members of the cohort of pedestrians (Col. 20, Ln. 37-39/CLAIM 1) (to compare user against cohorts, the program needs data (history) on both)), environmental conditions (Gordon (US 9483948 B1): However, if a first sensor (from roadway sensors 253) detects ice on the roadway 204 and the second sensor (from roadway sensors 253) detects darkness, then the SDV 202 may be shifted to “caution” mode, due to historical data that shows that many more accidents are caused by “black ice” (ice that is not visible to the eye of the driver in dark conditions) (Col. 7, Ln. 39-45); (Col. 5, Ln. 57-67); (Col. 6, Ln. 62 - Col. 7, Ln. 8); (Col. 12, Ln. 14-34)), and a number of pedestrians (Gordon (US 9483948 B1): … movement by members of the cohort of pedestrians when approaching the position on the roadway (Col. 11, Ln. 55 - Col. 12, Ln. 13)).”
For the reasons stated above (see rejection of claim 1) and the bold text in §0020, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103

Applicant’s arguments with respect to the rejection of claims 9, 14, and 17 under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the combined references applied in the prior rejection of record for teaching or matter specifically challenged in the argument.

“Gordon is entirely silent to the notification being communicated to the device via a haptic notification, where a rate of the haptic notification is proportional to a remaining time for the pedestrian to cross the road.” --Claim 9--
“wherein the pedestrian profile includes the pedestrian's name and the pedestrian's age, and the pedestrian history includes how quickly the pedestrian has crossed other roads.” --Claim 14--
“claim 17 to recite at least wherein the number of pedestrians comprises the number of pedestrians that want to cross the road ahead of the vehicle, and wherein determining whether the pedestrian has time to cross the road ahead of the vehicle further includes determining the number of pedestrians that want to cross the road ahead of the vehicle based on communications between the pedestrian management system and a plurality of devices carried by or worn by each pedestrian of the number of pedestrians.” –Claim 17—

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./             Examiner, Art Unit 3663                                                                                                                                                                                           /MACEEH ANWARI/Primary Examiner, Art Unit 3663